Citation Nr: 1445306	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In March 2014, the case was remanded so that adequate notice could be provided.  This was done in a letter dated in April 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the RO complied with the Remand instructions.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent  treatment records have been obtained and the Veteran has been afforded VA examinations in December 2010 and November 2012.  The Board finds the examination reports of record to be adequate, as the examiners had a full and accurate knowledge of the Veteran's disability and symptoms and grounded the findings in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In response to the April 2014 letter, the Veteran did not identify any additional evidence he wanted VA to obtain.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Service connection is currently in effect for a low back disability, rated as 40 percent disabling, and sciatic neuropathy of the right and left lower extremities, each extremity rated separately as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 50 percent (even accounting for the bilateral factor).

Accordingly, the Veteran does not meet the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2013).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2013).

The evidence of record shows that on December 2010 VA examination, the Veteran reported he was forced to take disability retirement because he was unable to stand for long periods of time as a result of his service-connected lumbar spine disability.  Additionally, in a series of 2008 letters from his former employer, the United States Postal Service, it is shown that while still employed, the Veteran requested an assignment that was dust free with no prolonged standing on cement.  A September 15, 2008 letter indicated that although he had an impairment, it did not substantially limit him in a major life activity, and his request for accommodation was denied.  An October 1, 2008 letter shows that the Veteran was temporarily assigned to administrative duties, as he felt he could not physically perform the essential functions of his job.  He was offered several options, including voluntarily changing to a position which he could physically perform, apply and compete for a vacant position he could physically perform, elect to apply for disability retirement through the Office of Personal Management, or resign from the Postal Service.  Based on his reports at his December 2010 VA examination, the Board can infer that the Veteran selected disability retirement.  

Also of record is a November 2012 VA examination report.  At that time the examiner noted that the Veteran retired from the Postal Service in 2009 because of increased back pain when standing on concrete, but that prior to his retirement he had completed desk work at a computer and that his lumbar spine disability would not prevent him from completing similar type of sedentary employment.  The examiner did note that the Veteran would not be able to work in a job requiring physical labor, including lifting and standing for long time periods.  Additionally, the examiner found that the Veteran's bilateral sciatic neuropathy did not impact his ability to work.  

Based on the evidence of record, the Board finds that the Veteran does not meet the schedular criteria for an assignment of a TDIU.  Further, the medical evidence of record and the evidence from the Veteran's previous employer indicates that the Veteran was not forced to take disability retirement, but had other options available to him, and that his service-connected disabilities do not preclude him from performing sedentary work similar to the work he was performing prior to his retirement.  In fact, his employer even offered him the choice of changing to a position he could physically perform.  The Veteran does have administrative experience, and since his last position at the Postal Service was a supervisory position, he has management experience as well.  Clearly his back condition and the neurological pain affect his ability to perform physically demanding jobs, but his occupational experience includes sedentary work, which he remains physically capable of performing.  Therefore, the Board concludes that referral of the TDIU claim for extra-schedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the claim for TDIU and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHELLE KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


